Citation Nr: 1524806	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-19 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus, to include as secondary to the service-connected residuals of a facial injury.

4.  Entitlement to service connection for sinusitis, to include as secondary to the service-connected residuals of a facial injury.

5.  Entitlement to service connection for a respiratory disability, to include as secondary to the service-connected residuals of a facial injury.

6.  Entitlement to an initial rating in excess of 10 percent for the service-connected mood disorder.

REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to March 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2011 and February 2012 rating decisions of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The current back disability was not affirmatively shown to have had onset during service; arthritis of the spine was not manifested to a compensable degree within one year from the date of separation from service; and the current back disability is unrelated to an injury, disease, or event in service.

2.  A hearing loss disability was not affirmatively shown to have had onset during service; hearing loss was not manifested to a compensable degree within one year from the date of separation from service; and the current hearing loss is unrelated to a disease, event, or injury in service or to the service-connected right cheek bone fracture.

3.  Tinnitus was not affirmatively shown to have had onset during service; tinnitus was not manifested to a compensable degree within one year from the date of separation from service; and the current tinnitus is unrelated to a disease, event, or injury in service, to include the right cheek bone fracture.

4.  Sinusitis was not affirmatively shown to have had onset during service; the current sinusitis is unrelated to a disease, event, or injury in service or to the service-connected right cheek bone fracture.

5.  A respiratory disability was not affirmatively shown to have had onset during service; the current respiratory disability is unrelated to a disease, event, or injury in service or to the service-connected right cheek bone fracture.

6.  The service-connected mood disorder has been productive mild, transient symptoms that result, at worst, in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

5.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

6.  The criteria for an initial rating in excess of 10 percent for the service-connected mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9435 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  As to the claim for an initial increased rating for the service-connected mood disorder, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  As to the other claims, standard February 2011, September 2011, and January 2012 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in February 2011, March 2011, October 2011, and May 2013.  These examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


Applicable Legal Principles

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).  See also 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

A chronic disease, such as arthritis, sensorineural hearing loss, or tinnitus, is entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation from service or was shown in service and at any time thereafter.  38 U.S.C.A. §§ 1101, 1133 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (a) (2014).  The diagnosis of arthritis, to be compensable, would require x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  The Federal Circuit has recently held that where-as here-there is an allegation of acoustic trauma, tinnitus is an organic disease of the nervous system subject to the presumptive service connection provisions of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).
 
Service connection is also warranted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(2014).

A Back Disability

The Veteran seeks service connection for a back disability, which he relates to falling onto a footlocker in service.  See, e.g., Statement (Jan. 3, 2011).

A service treatment record shows that the Veteran complained of back pain after he fell on a footlocker on January 18, 1963.  X-rays findings of the lumbar spine were normal.  Upon separation from service in January 1964, a Report of the Board of Medical Survey shows that physical examination, but for scabs on the knees, was normal.

On March 4, 1996, the Veteran complained of joint pain and reported multiple motor vehicle accidents and hospitalizations. 

In July 1996, the Veteran sustained a work-related back injury.  See, e.g., Integra Health (Aug. 1, 1996).  The Veteran denied any history of previous back problems on August 28, 1996.  In November 1996, the Veteran was diagnosed with lumbago, degenerative disc disease, spinal stenosis, and spondylolisthesis.  In November 1998, the Veteran complained of back pain for the past two years.  The Veteran was diagnosed with degenerative joint disease (arthritis) of the spine in December 1998.

At an October 2011 VA examination, the Veteran stated that he "can't remember doing anything to [his] back specifically."  The examiner opined that there is absolutely no correlation between the Veteran's current spinal condition and his in-service injury.  The examiner explained that the Veteran suffered a minor back injury in service and that there is no record of back pain until 1996, 33 years later, when the Veteran sustained a well-documented work-related injury, which caused the Veteran's current symptoms.  The examiner pointed out that the Veteran denied back problems prior to that injury and that the Veteran worked at UPS and as a cattle farmer until he was unable to do so following his work-related back injury.

It is undisputed that the Veteran has a current back disability, to include arthritis, and an in-service back injury.  Accordingly, this claim turns on whether there is a "nexus" between service and the current disability.  See Davidson, 581 F.3d 1313.

Initially, the Board finds that the Veteran is competent to report back pain since service, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, lumbago, degenerative disc disease, spinal stenosis, spondylolisthesis, and arthritis are not simple medical conditions the Veteran is competent to self-diagnose, because these diagnoses fall outside the realm of common knowledge of a lay person, that is, these diagnoses cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to the etiology of these conditions is equally complex, especially given that they were initially diagnosed at least 33 years after separation from service.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose his current back conditions or offer an opinion as to their etiology and his opinion in this regard is of no probative value.  See Davidson, 581 F.3d at 1316.

As a chronic disease, arthritis would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation from service or was shown in service and at any time thereafter.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.303, 3.307, 3.309 (a).  In this case, there is no evidence of arthritis in service or the year after service.  The diagnosis, to be compensable, would require x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran was not diagnosed with arthritis during service and was given an x-ray in service that was found to be within normal limits.  See STR (Jan. 18, 1963).  Additionally, there is no x-ray evidence of arthritis within one year of his separation.  Instead, arthritis was initially shown over 33 years after service.  Therefore, presumptive service connection is not warranted for the Veteran's arthritis of the spine as a chronic disease.

The competent medical evidence pertaining to causation or a nexus to service consists of the October 2011 VA examiner's opinion.  The VA examiner explained that there is no correlation between the Veteran's current spinal condition and his in-service injury because they had their clinical onset over 33 years after separation from service, during which time the Veteran was involved in several serious motor vehicle accidents and a work-related back injury.  The opinion of the VA examiner constitutes competent and persuasive medical evidence with respect to the onset of the current back disabilities and any nexus to service, which opposes rather than supports the claim.

The unfavorable opinion was rendered by a medical professional who reviewed the Veteran's file and supported his conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.

As service treatment records are negative for evidence of arthritis, service connection on the basis of chronicity is not warranted.

The Board finds that there is no credible evidence of continuity of symptomatology from the in-service back injury to present.  Previously, when seeking medical treatment, the Veteran denied any back problems prior to a work-related back injury in 1996.  In 1998, in the course of seeking medical treatment, the Veteran noted he had back issues for approximately two years, which is consistent with the 1996 post-service injury.  However, after submitting his claim for service connection, the Veteran related his back problems to service.  

The Board finds that such inconsistency with respect to the history of his back pain renders the Veteran's statements as to continuity of back problems since service not credible, particularly since the remaining evidence of record paints a uniform picture of back problems only after the work-related injury in 1996.  The Veteran's inconsistent and contradicting claims regarding his back problems after service negate the credibility of his current contention that he had continuous back issues since service, particularly since he indicated to medical professionals in August 1996 (when seeking treatment for a back injury incurred in his civilian job) that he had no prior back problems, and in 1998, in the course of seeking treatment for back issues, he indicated his history of back problems was about two years.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010)

Consequently, the claim of service connection for a back disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Hearing Loss & Tinnitus

The Veteran seeks service connection for hearing loss and tinnitus, which he relates to exposure to loud noise and a fractured cheek bone in service.

It is established that the Veteran was exposed to hazardous noise while firing weapons in basic training and that he has a current hearing loss disability.  See, e.g., DD-214; VA exam. (Feb. 2011); 38 C.F.R. § 3.385 (2014).  Accordingly, the determinative issue is whether the evidence satisfies the "nexus" requirement.

The October 1963 induction examination recorded puretone thresholds, in decibels, which have been converted to ISO units, as follows:
      

HERTZ

500
1000
2000
3000
4000
RIGHT
15
0
0
5
5
LEFT
35
30
10
10
-5

On January 26, 1964, the Veteran's right cheek bone was fractured.  Service treatment records, including a Report of the Board of Medical Survey upon separation from service, are negative for any complaints, diagnoses, or treatment of audiological problems.

On May 18, 1998, the Veteran reported that his hearing has reduced since in-service noise exposure and the subsequent 30 years he spent doing diesel work.  On December 12, 1998, the Veteran reported chronic ringing in his ears.  In January 2011, the Veteran reported right ear hearing loss and ringing in his ears since his right cheek was fractured in service.

A February 2011 VA audiological examination shows a current hearing loss disability and tinnitus.  The Veteran could not report when tinnitus began.

In March 2011, a VA examiner opined that the hearing loss and tinnitus are less likely than not caused or a result of injury or illness in service.  The rationale was that the entrance examination was within normal limits and the Veteran only spent four months in service without exposure to combat.  The examiner also opined that right cheek fracture would likely have resulted in unilateral conductive hearing loss.  However, the Veteran's hearing loss is sensorineural and remarkably symmetric.  The examiner opined that the Veteran's hearing loss and tinnitus are due to age related presbycusis and occupational noise exposure as an automotive mechanic for 30 years.

Although the Veteran is competent to report observable tinnitus and loss of hearing acuity since service, as with his back disability, the Veteran has provided inconsistent statements with regard to when the symptoms began.  See Layno, 6 Vet. at 469-71.  There is no evidence of audiological problems upon separation from service in 1964.  The Veteran reported reduced hearing in May 1998.  In December 1998, the Veteran reported ringing in his ears.  In January 2011, the Veteran reported right ear hearing loss and ringing in his ears since service.  In February 2011, the Veteran could not report when tinnitus began.  A non-combat veteran's lay statements must be weighed against other evidence, including the absence of records supporting the veteran's lay assertions).  Bardwell, 24 Vet. App. at 40.  In light of the absence of medical records showing any audiological problems within 33 years after service and the inconsistencies within the Veteran's statements regarding the onset of his audiological problems, his report of hearing loss and tinnitus since service is afforded minimal probative value.  See id.

The question of whether there is a nexus between the in-service injury and noise exposure and the current hearing loss, which appears to have had its clinical onset as early as February 2011, is a complex medical question that falls beyond the realm of common knowledge of a lay person.  The Veteran has not shown that he is qualified through education, training, or experience to offer such a complex medical opinion.  See Jandreau, 492 F.3d at 1377, n. 4.  Accordingly, he is not competent to offer an opinion as to the nexus between in-service noise exposure, injury and his current hearing loss and his opinion in this regard is of no probative value.  Davidson, 581 F.3d at 1316.

The competent medical evidence of record pertaining to a nexus to service consists of the March 2011 VA medical opinion.  The examiner explained that the Veteran's current hearing loss and tinnitus are probably not due to noise exposure or injury in service, but rather age-related presbycusis and post-service occupational noise exposure.  The opinion of the VA examiner constitutes competent and persuasive medical evidence with respect to the onset of the current hearing loss and tinnitus and any nexus to service, which opposes rather than supports the claims.

The unfavorable opinion was rendered by an medical professional who reviewed the Veteran's file and supported his conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.

In determining whether the Veteran's current tinnitus and hearing loss are related to service, the Board finds that March 2011 VA examiner's opinion is significantly more persuasive than the Veteran's inconsistent statements regarding the onset and continuity of his audiological problems.

Furthermore, the evidence does not show that hearing loss manifested to a compensable degree within a year of separation, which could warrant service connection on a presumptive basis for chronic diseases.  See 38 U.S.C.A. § 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Accordingly, the preponderance of the evidence is against the claims for hearing loss and tinnitus; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sinusitis and a Respiratory Disability

The Veteran seeks entitlement to service connection for sinusitis and a respiratory disorder, which he relates to a right cheek fracture in service or service-connected residuals of a right cheek fracture in service.

Service treatment records show that the Veteran had a productive cough in December 1963.  Upon separation from service on January 16, 1964, a Report of the Board of Medical Survey shows that physical examination, but for scabs on his knees, was within normal limits.  Prior to separation from service, on January 26, 1964, the Veteran's right cheek bone was fractured.

On September 1, 1999, the Veteran reported sinus pressure and drainage since a motor vehicle accident in 1979.

On July 5, 2000, chronic rhinitis was diagnosed.  On April 26, 2004, acute sinusitis was diagnosed.  Since 2003, there have been several episodes of pneumonia.

At a March 2011 VA examination, the Veteran reported post nasal drip since in-service surgery for his fractured right cheek.  The examiner diagnosed recurrent acute sinusitis and medicamentosa rhinitis.  As to sinusitis, the examiner opined that it is less likely than not caused or result of injury or illness during military service, including the right cheek fracture.  The rationale was that there are no records of sinusitis until 2004, some 40 years after separation.  The examiner also noted that all of the Veteran's sinus problems began after a 1979 motor vehicle accident that required seven weeks of hospitalization due to facial fractures and burns.  As to medicamentosa rhinitis, the examiner opined that it is less likely than not caused or result of injury or illness during military service, including right cheek fracture.  The examiner further opined that the Veteran's medicamentosa rhinitis is probably due to chronic use of over the counter nasal spray, which the examiner explained is the most common precipitant cause of medicamentosa rhinitis.  The examiner reported that 4 to 5 days of regular use leads to rebound nasal congestion as the medication wears off, prompting patients to administer the medication more frequently to obtain relief.  The examiner explained that this begins a vicious cycle of nasal congestion both caused and temporarily relieved by the medication.

In August 2008, nurse practitioner Booth opined that it is likely that the Veteran's current issues with frequent sinusitis, bronchitis, and pneumonia could stem from when he had his right cheek bone shattered in service.  She reported that the Veteran has had sinus problems since the injury, to include bronchial infections and respiratory problems, including pneumonia. 

In May 2013, a VA examiner diagnosed COPD and reported that there was no bronchitis or pneumonia present on examination.  The examiner noted that the Veteran had pneumonia in service and that he has had approximately 10 episodes of pneumonia since 2003, which resolved with antibiotics.  The examiner opined that it is less likely than not that the current respiratory disabilities were incurred in service or are related to in-service treatment of pneumonia.  Instead, the examiner opined that the current respiratory disabilities are related to the Veterans 20-year history of tobacco use.

In July 2013, nurse practitioner Booth reported that the Veteran has suffered from chronic sinus drainage since his initial injury in service, which has increased his risk of infections such as upper respiratory infections and pneumonia.

As to direct and secondary service connection, there is sufficient evidence of current disabilities, an inservice injury, and a service-connected disability (residuals of a right cheek fracture).  Accordingly, the determinative issue is whether the evidence related the current disabilities to service or the service-connected disability.

Although the Veteran is competent to report observable symptoms of sinus and respiratory problems such as drainage since service, which are within the realm of his personal experience, he not shown that he is qualified through education, training, or experience to offer a medical opinion with respect to the onset or etiology of complex medical conditions such as his current sinus and respiratory disorders.  See Layno, 6 Vet. at 469-71.

The competent medical evidence of record pertaining to causation or a nexus to service consists of nurse Booth's August 2012 and July 2013 opinions and the VA examiners' March 2011 and May 2013 opinions.

The Board finds that the nurse's opinions are afforded limited probative value because they are not based on the pertinent facts of the case, namely the Veteran's longstanding history of tobacco use or the multiple post-service motor vehicle accident.  Instead, the nurse's opinion is based on a general finding of sinus and respiratory problems since service and fails to take into account a longstanding history of tobacco use or a significant motor vehicle accident that resulted in facial fractures.  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In contrast, the VA opinions consider all the relevant facts and provide a rationale for why they found the conditions less likely than not related to military service - mainly that they found the longstanding tobacco use and the post-service motor vehicle accident involving facial fractures to be more likely to have caused the current respiratory issues.

The opinions of the VA examiners constitute competent and persuasive medical evidence with respect to the onset of the current sinusitis and respiratory disability and any nexus to service or a service-connected disability, which opposes rather than supports the claims.

The unfavorable opinions were rendered by medical professionals who reviewed the Veteran's file and supported their conclusions with reasoned analysis and who are qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  These opinions are afforded significant weight because they are factually accurate, fully articulated, and based on sound reasoning.

In determining whether the Veteran's current sinusitis and respiratory disabilities are related to service or a service-connected disability, the Board finds that March 2011 and May 2013 VA medical opinions are significantly more persuasive than the Veteran's statements and the opinion of nurse Booth.

Accordingly, the preponderance of the evidence is against the claims for sinusitis and respiratory disability; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A Mood Disorder

The Veteran seeks an initial rating in excess of 10 percent for the service-connected mood disorder.

The Veteran's mood disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9435.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2014).

Under Diagnostic Code 9435, the criteria for the current 10 percent rating include occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2014).

The next higher rating, a 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

On March 4, 1996, the Veteran complained of depression due to extreme discomfort associated with joint pain.  On March 17, 1998, the Veteran suffered a stroke.  On April 20, 1998, a psychologist attributed the Veteran's memory deficits to alcohol use.  On November 23, 1998, a doctor opined that the Veteran "has become depressed because of his inability to work or likelihood that he won't be able to work soon (he's still working at this time).  He has thought about suicide but he has no definite intention at this particular point."  On January 8, 1999, a doctor related the Veteran's insomnia to joint pain.  On March 4, 2001, a doctor related the Veteran's depression to the loss of his daughter-in-law and all of his son's problems.

At a March 2011 VA psychiatric examination, the Veteran reported that after service, he worked for the highway department, then ran an automotive shop for 27 years, then became a trucker, worked for the UPS, and retired due to his physical disabilities.  He reported that since retirement, he has managed his 125 acre cattle farm and raised three children by himself.  He reported that he leases part of the property to neighboring farmers and his son-in-law, with whom he has friendly relationships.  He reported that his day usually begins by seeing the children off to school, then working on mechanical projects in his garage, joining the family for dinner, and then going to sleep.  He reported that he sometimes feels depressed and useless.  He reported that he does not like to go out because of pain, but he has good relationships with his neighbors and family.  He also reported difficulty sleeping due to pain.

Following psychiatric examination, the examiner noted that the Veteran's answers were vague and that he had some difficulty with memory, but that his thought process and communication was otherwise normal.  The examiner opined that the Veteran has two forms of depression:  (i) mood disorder related to service and (ii) mood disorder due to his general medical condition.  The examiner opined that nearly all of the Veteran's depressive symptoms are due to his physical medical problems, chronic pain, and exit from the workforce--none of which are related to service or a service-connected disability.  The examiner explained that the only depressive symptoms related to service are feelings of hopelessness because he felt that he was unfairly discharged from the military.  The examiner opined that these symptoms result in symptoms that are transient or mild and would decrease his work efficiency and ability to perform only during significant periods of stress.  The examiner explained that but for the mood disorder due to his general physical medical conditions, the Veteran would likely be able to manage employment without a great deal of difficulty.

In an October 2011 addendum opinion, the examiner explained that the mood disorder related to service is productive of transient, mild symptoms consistent with a GAF score of 65.  The examiner reiterated that if this was the Veteran's only problem, he would be able to function with only occasional, minor difficulty.  The examiner also explained that the Veteran's memory loss is not attributable to the service-connected mood disorder but instead his history of alcohol abuse and stroke.

Initially, the Board finds that symptoms of depression and insomnia due to nonservice-connected joint pain and cognitive deficits due to stoke and alcohol abuse are separate and distinct from the service-connected mood disorder on appeal.  The record is filled with similar findings, including a neuropsychological evaluation dated April 20, 1998, which relates memory deficits to alcohol use; a medical opinion dated November 23, 1998, which relates depression and suicidal ideation to unemployment due to pain; a medical opinion dated January 8, 1999, which attributes insomnia to pain; and a medical opinion dated March 4, 2001, which attributes depression to a death in the family.  Setting aside these symptoms, the Board finds that the only symptoms related to the service-connected mood disorder are feelings of hopelessness because the Veteran feels that he was unfairly discharged from the military.  This finding is supported by the March 2011 VA examiner's findings.

The Board also finds, based on the evidence of record, to particularly include the March 2011 VA examination report, that these mild, transient symptoms result, at worst, in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by the current 10 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9435.

The Board finds that the next higher rating, 30 percent, is not warranted at any time during the pendency of the appeal.  While the Veteran's symptoms of depression are similar to symptoms of depression associated with a 30 percent rating, that level of severity contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This level of impairment has not been shown based on the service-connected psychiatric symptoms.  The Board finds that the Veteran's symptoms do not occur at the severity, frequency, or the duration required for a 30 percent rating.  Specifically, while the Veteran has experienced depression, he maintains positive relationships with his family and neighbors and continues to work as much as his nonservice-connected physical disabilities will allow.  The VA examiner stressed that but for the psychiatric symptoms associated with the nonservice-connected mood disorder, the Veteran would be able to function with only occasional, minor difficulty.  Finally, none of the other symptoms characteristic of a 30 percent rating are attributable to the service-connected mood disorder- anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  Furthermore, the GAF score assigned to the service-connected mood disorder equates to mild symptoms (65).  See VA addendum opinion (Oct. 2011).  This evidence is consistent with the criteria for a 10 percent rating.  Accordingly, given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his service-connected mood disorder is productive of no more than occupational and social impairment with reduced reliability and productivity at any time during the appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9435; Vazquez-Claudio, 713 F.3d at 114.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for initial rating in excess of 10 percent for the service-connected mood disorder; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert, 1 Vet. App. at 53-56.

The Board has also considered whether this matter should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (2014).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The manifestations of the service-connected mood disorder demonstrated (essentially depression) are specifically contemplated by the schedular criteria (as discussed above), and those criteria are therefore adequate.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), which held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  The Veteran has made no contentions whatsoever, and the record includes no evidence, indicating that manifestations of his service-connected mood disorder prevent him from obtaining or maintaining substantially gainful employment.  Importantly, the March 2011 VA psychiatric examination report shows that while the Veteran has difficulty performing physical work due to his nonservice-connected disabilities, he nonetheless continues to manage and lease his 125 acre cattle farm.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.


ORDER

Service connection for a back disability is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for sinusitis is denied.

Service connection for a respiratory disability is denied.

An initial rating in excess of 10 percent for a mood disorder is denied.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


